Citation Nr: 1600863	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hairy cell leukemia, to include as due to exposure to herbicides and/or hazardous materials. 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to April 1965, to include service on the USS Valley Forge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In an August 2015 decision, the Board remanded the claim for service connection for hairy cell leukemia for additional evidentiary development.  The claim has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. §3.159(c)(2) (2015).  In an August 2013 statement of the case (SOC), the AOJ noted that the evidence of record included VA treatment reports from the VA Medical Center (VAMC) in Phoenix, Arizona dated from January 1996 to October 2009.  However, review of the record reveals that the identified VA medical records have not been associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Second, remand is required to attempt to verify whether the Veteran was exposed to hazardous materials other than Agent Orange during service.  The Veteran appears to contend that his hairy cell leukemia is the result of exposure to hazardous materials aboard the USS Valley Forge.  Specifically, the Veteran submitted a February 2009 website printout, which discussed exposure to red lead paint, lubricants, asbestos, and fog/foam fire retardants aboard the USS Valley Forge.  The record does not reflect that any development regarding this issue has been conducted.  On remand, the RO should make reasonable efforts to verify the Veteran's potential exposure to lead and other hazardous materials.  

Finally, remand is required to obtain a VA medical opinion.  The Veteran was provided a VA examination in January 2012.  The VA examiner noted that the Veteran was diagnosed with hairy cell leukemia in 1996.  However, no opinion regarding the etiology of the Veteran's hairy cell leukemia was provided.  The only opinion of record addressed whether B-cell leukemia is a form of Non-Hodgkin's lymphoma.  See April 2012 VA examination report.  Here, the Veteran has a current diagnosis of hairy cell leukemia.  See March 2010 private medical record.  Additionally, the evidence suggests the possibility of in-service exposure to hazardous materials.  Therefore, the evidence meets the low threshold as set forth in McLendon to secure a VA medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that remand is necessary to obtain an opinion regarding the etiology of the Veteran's hairy cell leukemia.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  This should specifically include records from the Phoenix VAMC dated January 1996 to October 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and request that he provide additional information regarding his claimed exposure to hazardous materials aboard the U.S.S. Valley Forge.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.

4.  Conduct all other necessary development for confirmation of exposure to hazardous materials, including asbestos red lead paint, lubricants, asbestos, and fog/foam fire retardants.  Development should include contacting the service department, the National Personnel Records Center, or any other appropriate entity to attempt to verify the Veteran's alleged in-service lead paint and other hazardous materials.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

5.  After all additional records are associated with the claims file, obtain an opinion regarding the etiology of the Veteran's hairy cell leukemia.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one must be obtained.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hairy cell leukemia was incurred in or otherwise related to his military service, to include any exposure to hazardous materials.  

6.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




